UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4842



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIAM MELVIN WILLIAMS, a/k/a Dick,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00019-WLO)


Submitted:   October 26, 2007          Decided:     November 19, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Randall Stuart Galyon, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, William Melvin Williams

pled guilty to one count of distributing cocaine base, in violation

of 21 U.S.C.A. § 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2007).

The district court imposed a 160-month variance sentence, twenty-

eight months below the advisory guideline range.            Williams timely

appealed.

              Williams’ attorney has filed a brief in accordance with

Anders   v.    California,   386   U.S.    738   (1967),   questioning   the

reasonableness of Williams’ sentence.            Counsel states, however,

that he has found no meritorious grounds for appeal.               Williams

filed pro se supplemental briefs asserting additional claims.

Finding no meritorious grounds for appeal, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005),
district courts are no longer bound by the range prescribed by the

sentencing guidelines.       United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).       However, in imposing a sentence post-Booker,

courts still must calculate the applicable guideline range after
making the appropriate findings of fact and consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).               United States v.
Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).      It is the district court’s responsibility “to impose

a sentence sufficient, but not greater than necessary, to comply

with the purposes of § 3553(a).”      United States v. Tucker, 473 F.3d

556, 561 (4th Cir. 2007) (internal quotation marks and citations


                                   - 2 -
omitted).        If    the   appeals   court     concludes   that   the   sentence

achieves this goal, the sentence may be affirmed as reasonable.

Id.   To this end, the sentencing court should correctly determine

the advisory guideline range and decide whether a sentence within

the range serves the factors set out in § 3553(a).               Id. at 560.      If

not, the court should first determine whether a departure is

warranted.       Id.    If the court finds that the departure range is

still inadequate, the court may impose a variance sentence. Id. at

560-61.     When reviewing a variance sentence, the appeals court

considers “whether the sentencing court acted reasonably both with

respect to its decision to impose such a sentence and with respect

to the extent of the divergence from the sentencing range.” United
States v. Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007)

(citations omitted).

             Having thoroughly reviewed Williams’ sentence, we find

that the district court properly calculated Williams’ guideline

range and acted reasonably in imposing the downward variance

sentence.       We also have thoroughly reviewed the issues raised in
Williams’ pro se supplemental briefs and find that they do not

warrant relief.         In accordance with Anders, we have reviewed the
record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm Williams’ conviction and sentence.

             This court requires that counsel inform Williams, in

writing, of the right to petition the Supreme Court of the United

States for further review. If Williams requests that a petition be

filed,    but    counsel      believes    that    such   a   petition     would   be


                                         - 3 -
frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Williams.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 4 -